Case 18-09243-JJG-11             Doc 106-2       Filed 01/07/19       EOD 01/07/19 19:25:09          Pg 1 of 27




                                               Exhibit 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

In re:                                                      )
                                                            )
          SCOTTY'S HOLDINGS, LLC,                           )       Case No. 18-09243-JJG-11
                                                            )       (Jointly Administered)
                                                                    )
                           Debtors.1                        )

    ORDER GRANTING MOTION FOR AN ORDER (I) AUTHORIZING THE DEBTORS
      TO OBTAIN SECURED POST-PETITION FINANCING, AND (II) GRANTING
                           RELATED RELIEF

          Upon the Motion for an Order (I) Authorizing the Debtors to Obtain Secured

Post-Petition Financing, and (II) Granting Related Relief dated December 27, 2018 (the

"Motion") [Dkt No. __89] of Scotty's Holdings, LLC ("Holdings") and its affiliated debtors and

debtors-in-possession (collectively, the "Debtors") in the jointly administered chapter 11 cases
1
    The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11 (the "Lead Case"); A Pots & Pans
    Production, LLC, Case No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No.
    18-09245-JJG-11; Scotty's Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC,
    Case No. 18-09248-JJG-11; Scott's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's
    Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No.
    18-09252-JJG-11; Scotty's Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort
    Wayne, LLC, Case No. 18-09255-JJG-11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's
    Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No.
    18-09258-JJG-11.
Case 18-09243-JJG-11       Doc 106-2     Filed 01/07/19     EOD 01/07/19 19:25:09       Pg 2 of 27



 (the "Cases"), for entry of an order (this "Order") pursuant to sections 105, 362, 364(c)(1),

 364(c)(2), 364(c)(3), 364(e) and 507 of title 11 of the United States Code, 11 U.S.C. §§

 101–1532 (the "Bankruptcy Code"), Rules 2002, 4001, 6003, 9013 and 9014 of the Federal Rules

 of Bankruptcy Procedure (the "Bankruptcy Rules") and S.D.Ind. B-4001-2 of the Local Rules

 adopted by the United States Bankruptcy Court for the Southern District of Indiana (the "Court"),

 seeking, among other things:

        (1)    authorization for Holdings (the "Borrower") to (a) obtain postpetition secured

 debtor-in-possession financing in an aggregate principal amount of up to $600,000 (the "DIP

 Facility") as set forth in the term sheet attached hereto as Exhibit A (as may be amended,

 modified or supplemented pursuant to the terms of this Order, the "DIP Term Sheet") between

 and among the Borrower, the Guarantors (as defined below), Sase Kosan, K.K. (the "DIP

 Agent"), and the lenders from time to time party to the DIP Facility (the "DIP Lenders"; together

 with the DIP Agent, the "DIP Parties"), the proceeds of which shall be deposited into a

 segregated account (the "DIP Funding Account") in the name of the Borrower and pledged to the

 DIP Agent, and (b) incur the DIP Obligations (as defined in the DIP Term Sheet) (the DIP Term

 Sheet, together with this Order, and, to the extent that the DIP Agent demands that the parties

 enter into a formal loan agreement prior to the entry of this Order (a "DIP Credit Agreement"),

 any such loan agreement and any related agreements, documents, certificates, instruments,

 exhibits and schedules delivered or executed from time to time in connection therewith, as

 amended, restated, amended and restated, supplemented or otherwise modified from time to time

 in accordance with the terms thereof and hereof, collectively, the "DIP Documents");




                                                 2
Case 18-09243-JJG-11        Doc 106-2     Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 3 of 27



        (2)     authorization for each of the Debtors other than the Borrower (collectively, the

 "Guarantors"; and together with the Borrower, the "DIP Obligors") to guarantee the DIP

 Obligations as set forth in the DIP Term Sheet;

        (3)     authorization for the DIP Obligors to perform their respective obligations the DIP

 Term Sheet and the other DIP Documents and such other and further acts as may be required in

 connection therewith;

        (4)     authorization for the DIP Obligors to grant valid, enforceable, non-avoidable,

 automatically and fully perfected security interests, liens and superpriority claims, including

 allowed superpriority administrative expense claims pursuant to section 364(c)(1) of the

 Bankruptcy Code and liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code

 to the DIP Agent, for the benefit of the DIP Parties, in the DIP Collateral (as defined herein) and

 all proceeds thereof, to secure all DIP Obligations; and

        (5)     modification of the automatic stay imposed under section 362 of the Bankruptcy

 Code, to the extent necessary, to implement and effectuate the terms and provisions of the DIP

 Documents, but limited solely to the calling of an event of default and terminating any further

 advances on the DIP Loan.

        This Court having found that due and proper notice of the Motion and the hearing on the

 Motion (the "Hearing") was provided by the Debtors, and having held the Hearing on January 17,

 2018 after considering all the pleadings, motions and other papers filed with this Court and the

 evidence proffered or adduced on the record at the Hearing; and all objections to the relief

 requested in the Motion having been withdrawn, resolved, or overruled by the Court; and it

 appearing to the Court that granting the relief requested in the Motion is necessary to avoid

 immediate and irreparable harm to the Debtors and their estates, is otherwise fair and reasonable

                                                   3
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19      EOD 01/07/19 19:25:09         Pg 4 of 27



 and in the best interests of the Debtors, their creditors, their estates, and all parties-in-interest,

 represents a sound exercise of the Debtors' business judgment, and is necessary for the continued

 operation of the Debtors' businesses and preservation of the value of the Debtors' assets; and

 upon the record of these Cases and after due deliberation and consideration and for good and

 sufficient cause appearing therefor:

          THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

                A.      Petition Date. On December 11, 2018 (the "Petition Date"), each Debtor

 filed a voluntary petition with this Court commencing a case under chapter 11 of the Bankruptcy

 Code. The Debtors are continuing to operate their businesses and manage their respective

 properties as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

 No trustee or examiner has been appointed in any of the Cases.

                B.      Jurisdiction and Venue.         This Court has jurisdiction over these

 proceedings pursuant to 28 U.S.C. §§ 157 and 1334 and S.D.Ind. L.R. 83-8(a) of the United

 States District Court for the Southern District of Indiana. This is a core proceeding pursuant to

 28 U.S.C. § 157(b). The statutory and legal predicates for the relief sought herein are sections

 105, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(e) and 507 of the Bankruptcy Code, Bankruptcy

 Rules 2002, 4001, 6003, 9013 and 9014 and S.D.Ind. B-4001-2 of the Local Rules.

                C.      Committee Formation. As of the date hereof, no official committee of

 unsecured creditors or any other statutory committee (a "Committee") has been appointed in the

 Cases.

                D.      No Credit on More Favorable Terms. Based upon, among other things,

 the testimony contained in the Blackwell Declaration attached to the Motion, given their current

 financial condition, financing arrangements and capital structure, the Debtors are unable to

                                                   4
Case 18-09243-JJG-11         Doc 106-2       Filed 01/07/19      EOD 01/07/19 19:25:09      Pg 5 of 27



 obtain sufficient interim and long-term financing from sources other than the DIP Parties on

 terms more favorable than under the DIP Facility and the DIP Documents, and are not able to

 obtain unsecured credit allowable as an administrative expense under section 503(b)(1) of the

 Bankruptcy Code. The Debtors also have been unable to obtain sufficient credit (i) having

 priority over administrative expenses of the kind specified in sections 503(b) and 507(b) of the

 Bankruptcy Code, (ii) secured by a lien on property of the Debtors and their estates that is not

 otherwise subject to a lien, or (iii) secured solely by a junior lien on property of the Debtors and

 their estates that is subject to a lien. Postpetition financing is unavailable to the Debtors without

 providing the DIP Agent for the benefit of the DIP Parties: (i) the DIP Liens in the DIP

 Collateral, as provided herein and in the DIP DocumentsTerm Sheet with the priorities set forth

 herein; (ii) the DIP Superpriority Claims (as defined herein); and (iii) the other protections set

 forth in this Order. After considering all alternatives, the Debtors have concluded, in the exercise

 of their sound business judgment, that the DIP Facility represents the best financing available to

 them at this time, and is in the best interests of all of their stakeholders.

                 E.      Findings Regarding the DIP Facility.          Based upon the pleadings and

 proceedings of record in the Cases, (i) the terms and conditions of the DIP Facility are fair and

 reasonable, are the best available to the Debtors under the circumstances, reflect the Debtors'

 exercise of prudent business judgment consistent with their fiduciary duties and are supported by

 reasonably equivalent value and fair consideration, (ii) the terms and conditions of the DIP

 Facility have been negotiated in good faith and at arm's length among the Debtors and the DIP

 Parties, with the assistance and counsel of their respective advisors, and (iii) any credit extended,

 loans made, and other financial accommodations extended to the DIP Obligors, including,

 without limitation, pursuant to this Order, have been allowed, advanced, extended, issued, or

                                                     5
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09         Pg 6 of 27



 made, as the case may be, in "good faith" within the meaning of section 364(e) of the Bankruptcy

 Code in express reliance upon the protections offered by Bankruptcy Code section 364(e), and

 (iv) the DIP Facility, the DIP Liens, and the DIP Superpriority Claims, shall be entitled to the full

 protection of Bankruptcy Code section 364(e) in the event that this Order or any provision hereof

 is vacated, reversed or modified, on appeal or otherwise.

                F.      Notice.   The Debtors have provided notice of the Hearing and the

 proposed entry of this Order to: (a) the Service List, as defined in S.D. Ind.B-1000-1(b)(10),

 including (i) the Office of the United States Trustee and (ii) the holders of the twenty (20) largest

 unsecured claims against the Debtors; (b) The Huntington National Bank; (c) Rewards Network

 and (d) Mayer Brown LLP, as counsel to the DIP Agent. Requisite notice of the Motion and the

 relief requested thereby and this Order has been provided in accordance with Bankruptcy Rules

 2002 and 4001, and no other notice need be provided for entry of this Order.

         Based on the foregoing, and upon the record made before this Court at the Hearing, and

 good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                1.      Approval of Order.       The Motion is granted and the DIP Facility is

 authorized, in each case, subject to the terms and conditions set forth in this Order and the DIP

 DocumentsTerm Sheet. Any objections to the relief requested in the Motion that have not

 previously been withdrawn, waived, settled, or resolved and all reservations of rights included

 therein, are hereby denied and overruled. This Order shall become effective immediately upon

 its entry.

 DIP Facility Authorization




                                                   6
Case 18-09243-JJG-11       Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 7 of 27



                2.     Approval of DIP DocumentsTerm Sheet; Authority Thereunder. The DIP

 Obligors are hereby authorized to enter into, and execute and deliver, the DIP Documents, and

 such additional documents, instruments, certificates and agreements as may be required or

 reasonably requested by the DIP Parties to implement the terms or effectuate the purposes of this

 Order and the DIP Documents.3.        Validity of DIP Documents. Upon (a) entry of this Order

 and (b) execution and delivery of the DIP Documents, each of the DIP Documents Term Sheet as

 a final and binding document, and notwithstanding any statement on the DIP Term Sheet

 regarding its non-binding effect, the DIP Term Sheet along with this Order shall constitute, and is

 hereby deemed to be, the legal, valid and binding obligation of the DIP Obligors party thereto,

 enforceable against the DIP Lender and each such DIP Obligor, its estate, and any successor

 thereto, in accordance with its terms. No obligation, payment, transfer or grant of security under

 the DIP DocumentsTerm Sheet or this Order with respect to the DIP Facility shall be stayed,

 restrained, voided, voidable or recoverable under the Bankruptcy Code or under any applicable

 non-bankruptcy law, or subject to any defense, reduction, setoff, recoupment or counterclaim.

                3.     4. Authorization to Borrow. Upon entry of this Order, the DIP Borrowers

 are immediately authorized to borrow under the DIP Facility an aggregate principal amount not

 to exceed $600,000, subject to the terms and conditions set forth in this Order and the DIP

 DocumentsTerm Sheet and in accordance with the Approved Budget, and the DIP Guarantors are

 authorizedshall be deemed to guarantee the DIP Obligations. The DIP Parties shall have no

 obligation to make any loan or advance under the DIP Documents unless all of the conditions

 precedent to the making of such extension of credit under this Order and the DIP

 DocumentsTerm Sheet have been satisfied in full or waived. Once repaid or prepaid, the DIP

 Loans incurred under the DIP Facility may not be re-borrowed.

                                                  7
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09         Pg 8 of 27



                4.      5. Payment of DIP Costs and Expenses. Subject to the limitations set forth

 below, the DIP Obligors are hereby authorized to and shall pay all fees, costs, expenses,

 premiums and other amounts as and when payable under the terms of the DIP DocumentsTerm

 Sheet and all other reasonable and documented out-of-pocket costs and expenses of the DIP

 Parties in accordance with the terms of this Order and the DIP DocumentsTerm Sheet as and

 when such amounts become due and payable, subject to receiving a written invoice therefor.

 None of such fees, costs, expenses or other amounts shall be subject to Court approval (subject to

 the limitations below) or U.S. Trustee guidelines, and no recipient of any such payment shall be

 required to file with respect thereto any interim or final fee application with this Court; provided,

 however, that copies of any such invoices provided to the Debtors shall be provided

 contemporaneously to the U.S. Trustee; provided, further, however, that such invoices may be in

 detailed summary form and may contain redactions, and in no event shall such invoices be

 required to contain time entries, and for the avoidance of doubt, the provision of such invoices

 shall not constitute a waiver of the attorney-client privilege or any benefits of the attorney work

 product doctrine. If the Debtors or the U.S. Trustee objects to the reasonableness of the fees and

 expenses of any DIP Parties, and such objection cannot be resolved within ten (10) calendar days

 of receipt of such invoices, the Debtors or the U.S. Trustee shall file with the Court and serve on

 such DIP Parties an objection limited to the reasonableness of such fees and expenses and

 detailing with specificity which fees and/or expenses are being objected to (each, a "Fee

 Objection"). Professionals for the DIP Parties shall not be required to comply with the U.S.

 Trustee fee guidelines or submit invoices to the Court. The professional fees of the DIP Parties

 shall not be subject to the provisions of sections 327, 328, 329, 330 or 331 of the Bankruptcy

 Code. The Debtors shall pay in accordance with the terms and conditions of this Order, and

                                                   8
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09         Pg 9 of 27



 subject to the terms of the DIP DocumentsTerm Sheet, within ten (10) calendar days after receipt

 of the applicable invoice (a) the full amount invoiced if no Fee Objection has been timely filed,

 and (b) the undisputed fees, costs, and expenses reflected on any invoice to which a Fee

 Objection has been timely filed. All such unpaid fees, costs, expenses and other amounts owed

 or payable to the DIP Parties shall be secured by the DIP Collateral and afforded all of the

 priorities and protections afforded to the DIP Obligations under this Order and the DIP

 DocumentsTerm Sheet.

                5.      6. CRO. The Debtors are hereby authorized to retain a CRO (as defined in

 the Term Sheet) for the purposes stated therein subject to further application for retention by the

 CRO after the opportunity for notice and hearing. The Debtors shall be authorized to pay the

 CRO pursuant to (i) any order authorizing the use of cash collateral, to the extent provided for

 therein, or (ii) from proceeds of the DIP Loan, after approval of such fees and costs pursuant to

 any application granted by the Court.

                6.      7. Indemnification. The Debtors are hereby authorized to and hereby agree

 to indemnify and hold harmless the DIP Parties (in their capacity as such) and, solely in their

 capacities as such, each of their respective successors, permitted assigns, affiliates, subsidiaries,

 partners, representatives, agents, advisors, officers, directors, and managers (each, an

 "Indemnified Party") from and against any and all liabilities, obligations, losses, damages,

 penalties, actions, judgments, suits, costs, expenses (including, without limitation, reasonable and

 documented out-of-pocket attorney's fees) or disbursements of any nature whatsoever which may

 be imposed on, incurred by or asserted against an Indemnified Party in any way relating to or

 arising out of any of the DIP DocumentsTerm Sheet or any other document contemplated hereby

 or thereby or the transactions contemplated thereby or by this Order or any action taken or

                                                   9
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19      EOD 01/07/19 19:25:09         Pg 10 of
                                                 27


omitted by the DIP Parties under any of the DIP DocumentsTerm Sheet or any document

contemplated hereby or thereby; provided that the DIP Borrower shall not have any obligation to

indemnify and hold harmless any Indemnified Party under this paragraph with respect to any

matter resulting from (a) the fraud, gross negligence, bad faith or willful misconduct of such

Indemnified Party or (b) violations by such Indemnified Party of this Order, or from breaches by

such Indemnified Party of the DIP DocumentsTerm Sheet, in each case as determined by a court

of competent jurisdiction in a final non-appealable judgment or order. No Indemnified Party

shall have any liability (whether direct or indirect, in contract, tort or otherwise) to any Debtor or

any of its subsidiaries or any shareholders or creditors of the foregoing for or in connection with

the transactions contemplated hereby, except to the extent such liability is determined by a court

of competent jurisdiction in a final non-appealable judgment or order to have resulted from such

Indemnified Party's (x) fraud, gross negligence, bad faith or willful misconduct or (y) violations

of this Order or from material breaches of the DIP DocumentsTerm Sheet. All indemnities made

or owed by any Debtor to the Indemnified Parties shall be secured by the DIP Collateral and

afforded all of the priorities and protections afforded to the DIP Obligations under this Order and

the DIP DocumentsTerm Sheet.

               7.      8. DIP Superpriority Claims.        Pursuant to Bankruptcy Code section

364(c)(1), the DIP Obligations shall constitute superpriority administrative expense claims ("DIP

Superpriority Claims") against each of the DIP Obligors, on a joint and several basis, subject to

the Carve-Out which shall have priority in payment over any and all administrative expenses at

any time existing or arising against the obligors thereof, of any kind or nature whatsoever,

including, without limitation, the kinds specified or ordered pursuant to any provision of the

Bankruptcy Code, including, but not limited to, Bankruptcy Code sections 105, 326, 328, 330,

                                                 10
Case 18-09243-JJG-11         Doc 106-2     Filed 01/07/19     EOD 01/07/19 19:25:09         Pg 11 of
                                                 27


331, 364, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1113 and 1114 or otherwise,

including those resulting from the conversion of any of the Cases pursuant to section 1112 of the

Bankruptcy Code, whether or not such expenses or claims may become secured by a judgment

lien or other non-consensual lien, levy or attachment; provided, however, that to the extent that

this Court grants a priority claim in respect of the diminution in value of the collateral secured by

the Pre-Petition Credit Facilities (as defined in the DIP Term Sheet), such claim may be pari

passu with the DIP Superpriority Claims.

               8.      9. DIP Liens.

                       (a)     As security for the DIP Obligations, immediately upon, and

effective as of entry of this Order, the DIP Agent, for the benefit of the DIP Parties, is hereby

granted continuing, valid, binding, enforceable, non-avoidable, and automatically and properly

perfected security interests in and liens (collectively, the "DIP Liens") on all DIP Collateral as

collateral security for the prompt and complete performance and payment when due (whether at

the stated maturity, by acceleration or otherwise) of the DIP Obligations. The term "DIP

Collateral" means all assets and properties (whether tangible, intangible, real, personal, or mixed)

of the DIP Obligors, whether now owned by or owing to, or hereafter acquired by, or arising in

favor of, the DIP Obligors (including under any trade names, styles, or derivations thereof), and

whether owned or consigned by or to, or leased from or to, or hereafter acquired by, the DIP

Obligors, and regardless of where located, before or after the Petition Date, including, for the

avoidance of doubt, the Fee Reserve and the DIP Funding Account (as defined in the DIP Term

Sheet).

                       (b)     To the fullest extent permitted by the Bankruptcy Code or

applicable law, any provision of any lease, loan document, easement, use agreement, proffer,

                                                 11
Case 18-09243-JJG-11         Doc 106-2    Filed 01/07/19     EOD 01/07/19 19:25:09         Pg 12 of
                                                27


covenant, license, contract, organizational document, or other instrument or agreement that

requires the consent or the payment of any fees or obligations to any entity in order for any of the

DIP Borrowers or DIP Guarantors to pledge, grant, mortgage, sell, assign, or otherwise transfer

any fee or leasehold interest or the proceeds thereof or other DIP Collateral, shall have no force

or effect with respect to the DIP Liens on such leasehold interests or other applicable DIP

Collateral or the proceeds of any assignment and/or sale thereof by any DIP Obligor, in favor of

the DIP Parties in accordance with the terms of this Order and the DIP DocumentsTerm Sheet.

               9.      10. Priority of DIP Liens.

                       (a)    To secure the DIP Obligations, immediately upon, and effective as

of entry of this Order, the DIP Agent, for the benefit of the DIP Parties, is hereby granted

continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

DIP Liens in the DIP Collateral as follows:

                             (i)     pursuant to section 364(c)(2) of the Bankruptcy Code,
       valid, enforceable, non-avoidable automatically and fully perfected first priority liens on
       and security interests in all DIP Collateral that is not otherwise subject to a valid,
       perfected and non-avoidable security interest or lien as of the Petition Date; and

                               (ii)    pursuant to section 364(c)(3) of the Bankruptcy Code,
       valid, enforceable, non-avoidable automatically and fully perfected junior liens (the
       "Junior DIP Liens") on and security interests in all DIP Collateral (other than as set forth
       in clauses (i) and (iii) of this paragraph) that is subject to valid, existing and perfected
       liens as of the Petition Date.

                       (b)    Except as expressly set forth herein or in the DIP DocumentsTerm

Sheet, the DIP Liens and the DIP Superpriority Claims: (i) shall not be made junior to or pari

passu with (A) any lien, security interest or claim heretofore or hereinafter granted in any of the

Cases or any successor cases, and shall be valid and enforceable against the DIP Obligors, their

estates, any trustee or any other estate representative appointed or elected in the Cases or any

successor cases and/or upon the dismissal of any of the Cases or any successor cases, (B) any lien
                                                12
Case 18-09243-JJG-11       Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 13 of
                                                27


that is avoided and preserved for the benefit of the Debtors and their estates under section 551 of

the Bankruptcy Code or otherwise, and (C) any intercompany or affiliate lien or claim; and (ii)

shall not be subject to sections 506(c), 510, 549, 550 or 551 of the Bankruptcy Code.


       10.     11. Use of Proceeds of DIP Facility.

                      a.      General. Except as otherwise provided herein or approved by the

DIP Agent, the proceeds of the DIP Facility shall be used only in compliance with the Approved

Budget (subject to any Permitted Variance).

                      b.      Initial Budget. Attached as Exhibit B hereto and incorporated by

reference herein is a 13-week statement that includes a statement of receipts (on a cumulative

basis) and disbursements for the next 13 weeks for the Debtors, broken down by week, including

all anticipated case uses for such period (the "Initial Budget"). The Initial Budget, together with

any adequate protection payments ordered to be paid to Huntington Bank or Rewards Network

(in an amount not to exceed their respective ordinary contractual payments due) shall be deemed

an "Approved Budget."

                      c.      Proposed and Approved Budget. On the first and third Wednesday

of each month, the Debtors shall deliver to the DIP Agent, following the commencement of the

then applicable Approved Budget, an updated 13-week statement for the 13 weeks commencing

immediately following the 13-week period covered by the then applicable Approved Budget (the

"Proposed Budget"). Each Proposed Budget shall be substantially in the form as the Initial

Budget and reasonably satisfactory to the DIP Agent. Each Proposed Budget shall become

effective when approved by the DIP Agent; provided, that the DIP Agent shall be deemed to have

approved a Proposed Budget unless the DIP Agent, shall have objected to such Proposed Budget

within five (5) business days of receiving such Proposed Budget; provided further that, to the
                                                13
Case 18-09243-JJG-11       Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09      Pg 14 of
                                                27


extent the DIP Agent objects to any Proposed Budget and any such objection is unresolved prior

to the end of the 13th week of the Approved Budget, then a hearing with respect to any such

objection shall be conducted by the Court. Any such approved Proposed Budget shall be deemed

an "Approved Budget."

                      d.      Funding of Professional Fees. The Debtors may use proceeds to

fund a professional fee reserve in a segregated account of the Borrower (a "Fee Reserve") in an

amount up to $10,000 per week from the Petition Date to be held in a segregated account of the

Debtors and which may be accessed for the sole purpose of paying the fees and expenses of the

Debtors' counsel retained in the Cases as authorized by any order of this Court.

                      e.      Variance Reporting. Together with each Proposed Budget, the

Debtors shall deliver to the DIP Agent a variance report (a "Variance Report") which shall set

forth (i) a comparative reconciliation, on a line by line basis, of actual cash receipts and

disbursements against the cash receipts and disbursements forecasted in the initial Budget, and

the percentage variance thereof, for (A) the weekly period ended on (and including) the

immediately preceding Sunday and (B) the cumulative period to date, (ii) a written explanation

of such variances, and (iii) projections for the following 13 weeks, including a rolling cash

receipts and disbursements forecast for such period.

                      f.      Permitted Variances. For the period commencing on the Petition

Date and ending on the last day of each applicable 2-week period covered by a Variance Report

(each such period, a "Test Period"). For each Test Period, payments for such cumulative period

to date shall not exceed 112% of the amounts, on an aggregate basis, set forth for such

cumulative period to date and receipts for such cumulative period to date shall not be less than




                                                14
Case 18-09243-JJG-11        Doc 106-2     Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 15 of
                                                27


88% of the amounts, on an aggregate basis, set forth for such cumulative period (the "Permitted

Variances").

               11.    12. Carve-Out.

                      a.      As used in this Order, the term "Carve-Out" shall mean the sum of

the following (i) all fees required to be paid to the Clerk of the Bankruptcy Court and to the

Office of the United States Trustee pursuant to 28 U.S.C. § 1930(a), and (ii) after the occurrence

and during the continuance of an Event of Default (as defined below) (a) fees and expenses

projected in the Budget and incurred by the Obligors' professionals prior to delivery of notice of

an Event of Default and allowed by the Bankruptcy Court (the "Carve-Out Notice"), and (b)

after delivery of a Carve-Out Notice, an amount not exceeding $175,000 in the aggregate, to pay

any fees or expenses incurred by the Obligors' professionals, and (c) after delivery of a Carve-Out

Notice, an amount not exceeding $25,000 in the aggregate, to pay any fees or expenses incurred

by professionals retained by the Committee, provided that nothing herein shall be construed to

impair the ability of any party to object to the fees, expenses, reimbursement or compensation

described above.

                      b.      For the avoidance of doubt, the Carve-Out shall be senior to all

liens and claims securing the DIP Facility.

                      c.      The DIP Parties shall not be (i) responsible for the direct payment

or reimbursement of any fees or disbursements of any professional incurred in connection with

the Cases or any successor cases under any chapter of the Bankruptcy Code (other than as

provided with respect to the Fee Reserve and the Carve-Out), or (ii) obligated in any way to

compensate, or to reimburse expenses of, any professional or to guarantee that the Debtors have

sufficient funds to pay such compensation or reimbursement.

                                                15
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19      EOD 01/07/19 19:25:09         Pg 16 of
                                                 27


               12.     13. Limitation on Use of DIP Facility Proceeds. Notwithstanding anything

herein to the contrary, no portion of the Carve-Out, DIP Facility, or DIP Collateral, shall include,

apply to, or be available for any fees, costs or expenses incurred by any party, including the

Debtors or any Committee, in connection with any of the following: (a) the investigation

(including by way of examinations or discovery proceedings), initiation, assertion, joining,

commencement, support or prosecution of any claims, counter-claims, causes of action,

adversary proceedings, applications, motions, objections, defenses, or other contested matters

against any of the DIP Parties, and each of their respective successors, assigns, affiliates, parents,

subsidiaries, partners, controlling persons, representatives, agents, attorneys, advisors, financial

advisors, consultants, professionals, officers, directors, members, managers, shareholders, and

employees, past, present and future, and their respective heirs, predecessors, successors and

assigns, in each case in their respective capacities as such and with respect to any contested

matter, adversary proceeding, or other contested matter challenging (each, a "Loan Party Claim"),

including, (i) investigating or challenging the amount, validity, extent, perfection, priority, or

enforceability of, or asserting any defense, counterclaim, or offset to the DIP Obligations, DIP

Superpriority Claims or security interests and liens of the DIP Parties in respect thereof, (ii)

investigating or asserting any so-called "lender liability" claims and causes of action against the

DIP Parties; and (iii) investigating or asserting any action seeking to invalidate, set aside, avoid

the DIP Obligations.

               13.     14. Bankruptcy Code Section 506(c) Waiver.               The Debtors shall

irrevocably waive, and shall be prohibited from asserting any surcharge claim, under section

506(c) of the Bankruptcy Code or otherwise, for any costs and expenses incurred in connection




                                                 16
Case 18-09243-JJG-11        Doc 106-2     Filed 01/07/19     EOD 01/07/19 19:25:09           Pg 17 of
                                                27


with the preservation, protection or enhancement of, or realization by the DIP Parties upon the

DIP Collateral.

               14.     15. No Marshaling/Application of Proceeds.        The Debtors irrevocably

waive, and shall be prohibited from, any request that the DIP Parties be subject to the equitable

doctrine of "marshaling" or any other similar doctrine with respect to the DIP Collateral.

               15.     16. Disposition of Collateral. Except as expressly permitted by the DIP

DocumentsTerm Sheet, the Debtors shall not sell, transfer, lease, encumber or otherwise dispose

of any portion of the DIP Collateral other than in the ordinary course of business without the

prior written consent of the CRO.

               16.     17. Subsequent Financing.      Except as expressly permitted by the DIP

DocumentsTerm Sheet, the Debtors shall not obtain credit or incur debt pursuant to section

364(b), 364(c), or 364(d) of the Bankruptcy Code other than in the ordinary course of business

without an order of the Court or the prior written consent of the DIP Agent, unless all amounts

owing under the DIP Loan will be satisfied in full from the proceeds of such financing upon its

closing.

               17.     18. Automatic Effectiveness of Liens. This Order shall be sufficient and

conclusive evidence of the creation, validity, perfection, and priority of all liens granted herein,

including the DIP Liens, and such liens shall attach and become valid, perfected, binding,

enforceable, non-avoidable and effective liens by operation of law as of the date hereof without

any further action by the Debtors or the DIP Parties, and without the necessity of executing, filing

or recording any financing statements, security agreements, vehicle lien applications, mortgages,

filings with a governmental unit (including, without limitation, the U.S. Patent and Trademark

Office or the Library of Congress), or other documents or the taking of any other actions

                                                17
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19      EOD 01/07/19 19:25:09         Pg 18 of
                                                 27


(including, for the avoidance of doubt, entering into any deposit account control agreement or

taking possession of any collateral) to validate or perfect (in accordance with applicable law)

such liens, or to entitle the applicable Debtor or DIP Party the priorities granted herein. Any

property or assets or other items of collateral constituting DIP Collateral which are in the

possession of a third party (or its agents or bailees) or under the control (as defined in the

Uniform Commercial Code) of a third party as at the Petition Date shall at all times be held by

such party as gratuitous bailee for the benefit of the DIP Agent and the other DIP Parties. If the

DIP Agent hereafter requests that the Debtors execute and deliver financing statements, security

agreements, pledge agreements, control agreements, collateral assignments, mortgages, or other

instruments and documents considered by the DIP Agent to be reasonably necessary or desirable

to further evidence the perfection of the DIP Liens, the Debtors are hereby authorized to execute

and deliver such financing statements, security agreements, pledge agreements, control

agreements, mortgages, collateral assignments, instruments, and documents, and the DIP Agent

is hereby authorized to file or record such documents in its discretion without seeking

modification of the automatic stay under section 362 of the Bankruptcy Code, in which event all

such documents shall be deemed to have been filed or recorded at the time and on the date

hereof; provided, however, no such filing or recordation shall be necessary or required in order to

create or perfect the DIP Liens. The DIP Agent, in its sole discretion, may file a photocopy of

this Order as a financing statement with any filing or recording office or with any registry of

deeds or similar office in addition to, or in lieu of, such financing statements, notices of liens, or

similar statements, and any such filing, recording, or similar office is directed to accept such

filing as a financing statement.




                                                 18
Case 18-09243-JJG-11       Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 19 of
                                                27


               18.    19. Automatic Stay. Subject to the terms set forth herein, the automatic

stay imposed under section 362(a) of the Bankruptcy Code is hereby modified as necessary to

permit, the DIP Parties, upon the occurrence and during the continuance of any Event of Default

(under and as defined in the DIP DocumentsTerm Sheet, a "DIP Event of Default"), to (i)

prohibit the DIP Borrower from making any further withdrawals under the DIP Facility; (ii)

declare the termination, reduction, or restriction of any individual commitments of any DIP

Lender to make further DIP Loans; and (iii) declare the unpaid principal amount of all

outstanding DIP Loans, all interest accrued and unpaid thereon, and all other DIP Obligations to

be immediately due and payable, without presentment, demand, protest or other notice of any

kind, all of which are hereby expressly waived by the DIP Obligors. This Court shall hear and

resolve any disputes and enter any orders required by the provisions of this paragraph and

relating to the application, re-imposition or continuance of the automatic stay as provided

hereunder. The delay or failure to exercise rights and remedies under the this Order or the DIP

DocumentsTerm Sheet by the DIP Parties shall not constitute a waiver of its rights hereunder,

thereunder or otherwise, unless such waiver is pursuant to a written instrument executed in

accordance with the terms of this Order and the DIP DocumentsTerm Sheet, as applicable.

               19.    20. Binding Effect. The provisions of this Order shall inure to the benefit

of the Debtors, the DIP Parties, and their respective successors and assigns, and, shall be binding

upon the Debtors, the DIP Parties, any Committee, and any and all other creditors of the Debtors

or other parties in interest and their successors and assigns, including without limitation, any

trustee hereafter appointed for the estate of any of the Debtors, whether in these Cases or in the

event of a conversion of any of the Cases to a liquidation under chapter 7 of the Bankruptcy Code

or dismissal of any of the Cases. Such binding effect is an integral part of this Order. Further,

                                                19
Case 18-09243-JJG-11       Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 20 of
                                                27


upon entry of this Order, the DIP Obligations shall constitute allowed claims for all purposes in

each of the Cases.

               20.    21. Survival. The terms and provisions of this Order and any actions taken

pursuant hereto, including but not limited to the DIP Superpriority Claims and the DIP Liens,

granted pursuant to this Order or the DIP DocumentsTerm Sheet, shall survive the entry of any

order: (a) confirming any chapter 11 plan in any of the Cases; (b) converting any of the Cases to a

case under chapter 7 of the Bankruptcy Code; or (c) dismissing any of the Cases or any successor

cases, and the terms and provisions of this Order shall continue in full force and effect

notwithstanding the entry of any such order. Such claims and liens shall maintain their priority

as provided by this Order and the DIP DocumentsTerm Sheet, as applicable, and to the maximum

extent permitted by law, until all of the DIP Obligations are indefeasibly paid in full in cash

(other than contingent indemnification obligations for which no claim has been asserted) and

discharged or otherwise treated under a chapter 11 plan.         In no event shall any plan of

reorganization be allowed to alter the terms of repayment of any of the DIP Obligations from

those set forth in the DIP DocumentsTerm Sheet unless agreed to by and among the DIP

Obligors and the DIP Parties.

               21.    22. Modifications of DIP DocumentsTerm Sheet.               Subject to the

limitations set forth below, the DIP Obligors and the DIP Parties are hereby authorized to

implement, in accordance with the terms of the DIP DocumentsTerm Sheet, any non-material

modifications or amendments (including without limitation, any change in the number or

composition of the DIP Lenders or the DIP Agent) of the DIP DocumentsTerm Sheet without

further notice, motion or application to, order of or hearing before, this Court. Any proposed

material modification or amendment to the DIP DocumentsTerm Sheet shall (a) be filed on the

                                                20
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09            Pg 21 of
                                                 27


Court's docket and (b) provide parties-in-interest five (5) business days from the date of filing of

such material modification or amendment to object in writing to such amendment, and if no

objections are received, shall be submitted under certification of counsel; provided, that any

forbearance from, or waiver of, (x) a breach by the DIP Obligors of a covenant, representation or

any other agreement or (y) a default or a DIP Event of Default shall not require an order of this

Court. If no objections are timely received during such five (5) business day notice period, the

DIP Obligors, the DIP Agent and the DIP Lenders are authorized and empowered to implement,

in accordance with the terms of the DIP DocumentsTerm Sheet, such material modification or

amendment, without further notice, hearing or approval of this Court. Any proposed material

modification or amendment to the DIP DocumentsTerm Sheet that is subject to a timely filed

objection in accordance with this paragraph shall be subject to further order of this Court.

               22.     23. Insurance Policies. Upon entry of this Order, on each insurance policy

maintained by the DIP Obligors which in any way relates to the DIP Collateral: (a) the DIP Agent

and the DIP Lenders shall be, and shall be deemed to be, without any further action by or notice

to any person, named as additional insureds; and (b) the DIP Agent, on behalf of the DIP

Lenders, shall be, and shall be deemed to be, without any further action by or notice to any

person, named as a loss payee.

               23.     24. Protection Under Section 364(e) of the Bankruptcy Code. The DIP

Parties have acted in good faith in connection with this Order and their reliance on this Order is

in good faith. Based on the record of these Cases, and in accordance with section 364(e) of the

Bankruptcy Code, if any or all of the provisions of this Order are hereafter reversed, modified,

vacated or stayed, such reversal, modification, vacation or stay shall not affect the (a) validity of

any DIP Obligations owing to the DIP Parties incurred prior to the actual receipt by the DIP

                                                 21
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09         Pg 22 of
                                                 27


Agent of written notice of the effective date of such reversal, modification, vacation or stay, or

(b) validity or enforceability of any DIP Loans or other advances previously made or any claim,

lien, security interest or priority authorized or created hereby or pursuant to the DIP

DocumentsTerm Sheet with respect to any DIP Obligations owing to the DIP Parties.

Notwithstanding any such reversal, modification, vacation or stay, any incurrence of DIP

Obligations prior to the actual receipt by the DIP Agent of written notice of the effective date of

such reversal, modification, vacation or stay, shall be governed in all respects by the provisions

of this Order, and the DIP Parties shall be entitled to all of the rights, remedies, protections and

benefits granted under section 364(e) of the Bankruptcy Code, this Order, and the DIP

DocumentsTerm Sheet with respect to the incurrence of DIP Obligations.

               24.     25. Effect of Dismissal or Conversion of Cases. If the Cases are dismissed

or converted, then such dismissal or conversion of the Cases shall not affect the rights of the DIP

Parties under this Order and the DIP DocumentsTerm Sheet, and all of the respective rights and

remedies thereunder of the DIP Parties shall remain in full force and effect as if the Cases had not

been dismissed or converted. If an order dismissing any of the Cases is at any time entered, such

order shall provide (in accordance with sections 105 and 349 of the Bankruptcy Code) that: (a)

the DIP Liens and DIP Superpriority Claims granted to and conferred upon the DIP Parties and

the protections afforded to the DIP Parties pursuant to this Order and the DIP DocumentsTerm

Sheet shall continue in full force and effect and shall maintain their priorities as provided in this

Order until all DIP Obligations shall have been paid and satisfied in full in cash (and that such

DIP Liens, DIP Superpriority Claims and other protections shall, notwithstanding such dismissal,

remain binding on all interested parties); and (b) to the greatest extent permitted by applicable




                                                 22
Case 18-09243-JJG-11         Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09       Pg 23 of
                                                  27


law, this Court shall retain jurisdiction, notwithstanding such dismissal, for the purpose of

enforcing the DIP Liens and DIP Superpriority Claims.

               25.     26. Credit Bidding. The DIP Agent shall have the right to credit bid as

part of any asset sale process and shall have the right to credit bid the full amount of the DIP

Obligations during any sale of the DIP Collateral (in whole or in part), including without

limitation, sales pursuant to section 363 of the Bankruptcy Code or included as part of any

restructuring plan subject to confirmation under section 1129(b)(2)(A)(ii)–(iii) of the Bankruptcy

Code. In any credit bid, the DIP Agent shall include (x) a cash amount sufficient to pay the

Carve-Out, and (y) a cash reserve for the payment of obligations secured by senior liens that were

valid and perfected on the Petition Date.

               26.     27. No Third-Party Rights. Except as explicitly provided for herein, this

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, or incidental beneficiary other than the DIP Parties.

               27.     28. Limitations on Liability. In determining to make extensions of credit

under the DIP Facility or in exercising any rights or remedies as and when permitted pursuant to

this Order, the DIP DocumentsTerm Sheet, none of the DIP Parties or any successor shall be

deemed to be in control of the operations of the Debtors or any affiliate (as defined in section

101(2) of the Bankruptcy Code) of the Debtors, or to be acting as a "responsible person" or

"owner or operator" with respect to the operation or management of the Debtors or any affiliate

of the Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as

amended, or any similar foreign, federal, or state statute). Furthermore, nothing in this Order or

the DIP DocumentsTerm Sheet shall in any way be construed or interpreted to impose or allow

                                                  23
Case 18-09243-JJG-11        Doc 106-2      Filed 01/07/19     EOD 01/07/19 19:25:09        Pg 24 of
                                                 27


the imposition upon the DIP Parties or any successor of any liability for any claims arising from

the prepetition or postpetition activities of the Debtors, including any and all activities by the

Debtors in the operation of their business in connection with the Debtors' restructuring efforts,

except to the extent caused by their bad faith, gross negligence, or willful misconduct.

               28.     29. Findings of Fact and Conclusions of Law. This Order constitutes the

Bankruptcy Court's findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,

and shall take effect and be fully enforceable immediately upon entry hereof. To the extent any

findings of fact constitute conclusions of law, they are adopted as such. To the extent any

conclusions of law constitute findings of fact, they are adopted as such.

               29.     30. Entry of this Order; Waiver of Stay. Notwithstanding Bankruptcy

Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024, any other Bankruptcy Rule or Rule 62(a) of

the Federal Rules of Civil Procedure, this Order shall be immediately effective and enforceable

upon its entry and there shall be no stay of execution or effectiveness of this Order.

               30.     31. Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction

with respect to any and all disputes or matters under, or arising out of or in connection with,

either the DIP Facility or DIP DocumentsTerm Sheet.

               31.     32. Controlling Effect of Order. To the extent any provision of this Order

conflicts with the Motion or any DIP Document, the provisions of this Order shall control.

               32.     33. Service.    Service of this Order shall be made upon the parties

described in paragraph F of this Order, any Committee (if appointed), and any person who, as of

the date hereof, has filed a notice pursuant to Bankruptcy Rule 2002.


                                               ###


                                                 24
Case 18-09243-JJG-11   Doc 106-2   Filed 01/07/19   EOD 01/07/19 19:25:09   Pg 25 of
                                         27


                                   EXHIBIT A

                              [DIP TERM SHEET]
Case 18-09243-JJG-11   Doc 106-2   Filed 01/07/19   EOD 01/07/19 19:25:09   Pg 26 of
                                         27


                                   EXHIBIT B

                               INITIAL BUDGET




QB\55292517.6
Case 18-09243-JJG-11     Doc 106-2   Filed 01/07/19   EOD 01/07/19 19:25:09   Pg 27 of
                                           27




   Document comparison by Workshare 9 on Monday, January 7, 2019 3:15:31 PM
   Input:
   Document 1 ID       interwovenSite://DMS/ACTIVE/55292517/5
                       #55292517v5<ACTIVE> - Scotty's - proposed interim
   Description
                       order for DIP loan
   Document 2 ID       interwovenSite://DMS/ACTIVE/55292517/6
                       #55292517v6<ACTIVE> - Scotty's - proposed order for
   Description
                       DIP loan
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                75
   Deletions                                 76
   Moved from                                 0
   Moved to                                   0
   Style change                               0
   Format changed                             0
   Total changes                            151
